FOLEY, J.
Petitioner was found to be disqualified for unemployment benefits because he "voluntarily left work without good cause,” ORS 657.176(2)(c), by the Employment Division Administrator, by the appeals referee after hearing, and by the Employment Appeals Board on review. He asserts that the order of the Employment Appeals Board is not supported by substantial evidence and that petitioner did not, in fact, leave work without good cause.
We said in McCain v. Employment Division, 17 Or App 442, 445, 522 P2d 1208 (1974):
"Since claimant voluntarily terminated suitable employment, she has the burden to show that she had 'good cause’ for doing so. Stevenson v. Morgan, 17 Or App 428, 522 P2d 1204 (1974); Toland v. Schneider, 94 Idaho 556, 494 P2d 154 (1972). In Stevenson we said that 'good cause’ to quit work must be such cause as would compel a reasonably prudent person to quit under similar circumstances, and that this determination is a factual evaluation based on the particular circumstances of each case. The Board’s determination will be affirmed if there is * * * substantial evidence in the record to support that decision. ORS 183.480(7). Balduyck v. Morgan, 9 Or App 363, 497 P2d 377 (1972).”
Our review of the record indicates that the Board’s decision is supported by substantial evidence.
Affirmed.